Citation Nr: 1605076	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as "heart problems" due to include as due to exposure to herbicides such as Agent Orange or to environmental hazards during Persian Gulf service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1974 and from September 1990 to May 1991, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In August 2014 the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. The Veteran is not shown to have served in the Republic of Vietnam or to have otherwise been exposed to herbicides such as Agent Orange.

2. The Veteran's coronary artery disease is not a medically unexplained chronic multi-symptom illness, but is a distinct diagnosed condition.

3. The evidence of record does not show that the Veteran's current diagnosis of coronary artery disease is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In March 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  At the Board hearing in August 2014, there was a discussion regarding medical records showing treatment for the Veteran's heart at a VA facility in Cleveland in approximately 2004 and the record was to be held open for 30 days to allow these records to be obtained.  The record shows that shortly thereafter records of cardiac testing at a VA facility in Cleveland in February 2005 were received and incorporated in the claims file.  The Veteran was afforded a VA examination in March 2010.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease, among other diseases, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In this instance, the record establishes that, although the Veteran served during the time frame of the Vietnam War, he was stationed in the Canal Zone and never set foot in Vietnam or in any other area where herbicide agents are shown to have been used.  As such, he cannot be presumed to have been exposed to herbicides and is not entitled to presumptive service connection for coronary artery disease (also known as ischemic heart disease) under 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability, meaning an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, provided that such a disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and cannot be attributed to a known diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The Veteran did have service in the Persian Gulf and asserts that his current heart condition of coronary artery disease is the result of exposure to environmental hazards during his service, to include as a manifestation of "Persian Gulf Syndrome."  (The term "Persian Gulf Syndrome" is not used in VA laws and regulations, but is generally considered be the same as an undiagnosed illness or medically unexplained chronic multi-symptoms illness.)  The Board acknowledges that the Veteran was exposed to environmental hazards during his service in the Persian Gulf.  However, the question of service connection for coronary artery disease as a result of such exposure is not subject to a presumption.  Indeed, because coronary artery disease is clear diagnosis, rather than an undiagnosed illness or medically unexplained chronic multi-symptom illness, it would not fall within the provisions of 38 C.F.R. § 3.317.  Rather, there must be evidence to connect the Veteran's coronary artery disease and his service, to include any exposure to environmental hazards in service.

The Veteran's service treatment records show that at the time of his separation examination in May 1991, the provider noted a finding of "LVH on EKG," or left ventricular hypertrophy shown on electrocardiogram.  A follow-up evaluation done shortly thereafter disagreed with these findings and stated that no LVH was shown and that the Veteran did not have a history of hypertension of cardiac disease.

Since the time of his service separation, the Veteran has been diagnosed with coronary artery disease and has had 5 stents placed in 2006 and 2007.  He has had a history of intermittent chest pain since at least 2006.  

The Veteran was provided a VA examination in March 2010, which included a normal chest X-ray and a review of a recent EKG showing normal sinus rhythm and questionable left atrial enlargement.  After examining the Veteran and considering all of the evidence of record, the examiner concluded that the Veteran did not have a chronic heart condition in service, based on an essentially normal heart examination in service with no evidence of heart disease.  As a result, the examiner offered the opinion that the Veteran's current coronary artery disease is not related to the Veteran's service.

At his hearing, the Veteran testified that he had first noticed chest pains in 1994, but attributed them to gas because there was no family history of heart disease.  He was first diagnosed with having heart problems in about 2004 when he lived in Cleveland, and these increased when he moved to Atlanta, to include shortness of breath and decreased stamina.  When he sought treatment at VA he was advised that he had suffered a heart attack and had collapsed arteries.  He was treated with the placement of 5 stents and was continuing to receive treatment through VA.

After reviewing all of the evidence set forth above, the Board must conclude that there is no basis for service connection for the Veteran's coronary artery disease.  Specifically, as noted, the Veteran is not shown to have been exposed to herbicides such as Agent Orange, and the diagnosis of coronary artery disease does not meet the definition of an undiagnosed or medically unexplained chronic multi-symptom illness resulting from toxic exposure in the Persian Gulf.  Moreover, the only medical evidence of record with respect to the cause of the Veteran's coronary artery disease is against any connection to the Veteran's service.  The VA examiner stated that no hearth disability was shown in service and that the current coronary artery disease was not due to service.  The Veteran has not submitted any medical evidence to the contrary.

Inasmuch as the preponderance of the evidence is against the claim of service connection for coronary artery disease, the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  The claim must be denied. 


ORDER

Entitlement to service connection for coronary artery disease is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


